i 1?r Court of AppaateL'irrict

                          TWELFTH COURT OF APPEALS
                             1517 WEST FRONT STREET
                                 TYLER, TEXAS 75702
   INEZ MANIGAULT                       }
                                        }
           Plaintiff                         CIVIL ACTION FILE NO
            vs.                              C-1228321/C1228525


   JANE THORN-HENDERSON                      Case No: 12-14-00156-CV


                  and
    FARMERS INSURANCE
         GROUP



   PLAINTIFF'S MOTION TO ENLARGE TIME TO PAY SECOND HALF OF
                                  RECORDERS FEES


       NOW COMES, Plaintiff, Inez Manigault, moves this Court to extend the time for

paying second half of Recorder's fee.

       The amount of financial obligation paid between December and January exceeded

the amount planned for.

       One half balance is still owed for Recorder's record. The balance can be paid on

February 27, 2015, with no further delays.

         This motion is made in good faith and not merely for purpose of delay.

I HEREBY CERTIFY,that a true and correct copy of the foregoing has been furnished

via U. S. mail to James E. Hughes, Esquire, 3400 W. Marshall, Suite 402, Longview,

Texas, 75604. When contacted, Attorney Hughes stated "he is no longer the attorney of

record for the Defendant." Telephoned, the courts who provided me with the name,

address and telephone of the representing attorney.
Respectfully Submitted this 28th day of January 2015.



Inez Manigault (Pjr
P.^pox 81922
Atlanta, Georgia 30366
(678) 547-3914




                          CERTIFICATE OF CONFERENCE



       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I have
made a reasonable attempt to confer, with all other parties, about the merits of this motion
with the following results:


       Please refer to non-opposition attached from the attorney.




Cc: Attorney Adam Allen
    205 West Locust Street
    Tyler Texas, 75702




Respectfully Submitted this 28, day of January 2015.
1/28/2015                                      Gmail - Manigault v.Henderson; 12thCourtofAppeals



                                                                             Inez Manigault <inezmanigault@gmail.com>



  Manigault v. Henderson; 12th Court of Appeals
  1 message

  Adam Allen <AAIIen@whiteshaverlaw.com>                                                           Wed, Jan 28, 2015 at 4:40 PM
  To: "inezmanigault@gmail.com" <inezmanigault@gmail.com>


     Dear Ms. Manigault,                                               ,



     Please all this e-mail to serve as appellee's non-opposition to .your request for an extension of time to pay for the
     reporter's record.



    Yours very truly,



    Adam Allen

    White-Shaver, P.C.